Order filed March 1, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00716-CV
                                    ____________

       MOHAMMED ZAHIRRUDIN AND UNIHEALTH SERVICES, INC.,
                  D/B/A MEDICLINIC, Appellants

                                            V.

                        RS 6600 SW FREEWAY, L.P., Appellee


                       On Appeal from the 125th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2009-71889


                                         ORDER

       The clerk’s record reflects Mohammed Zahirrudin filed a pro se notice of appeal on
behalf of himself and “Unihealth Services, Inc., d/b/a Mediclinic.”
       No counsel has appeared in this court on behalf of Unihealth Services, Inc., d/b/a
Mediclinic. Mohammed Zahirrudin is not an attorney and cannot represent the corporate
defendant in his pro se capacity. See Dell Dev. Corp. v. Best Indus. Uniform Supply Co.,
Inc., 743 S.W.2d 302 (Tex. App. -- Houston [14th Dist.] 1987, writ denied) (Texas Rule of
Civil Procedure 7 allowing any party to a suit to appear “in person” applies to individuals,
not corporations).

       On February 13, 2012, the parties were notified that the court would consider
dismissal of the appeal of Unihealth Services, Inc., d/b/a Mediclinic for want of
prosecution unless a response was filed showing meritorious grounds to continue its
appeal. No response was filed.

       Accordingly, we order the appeal of Unihealth Services, Inc., d/b/a Mediclinic
dismissed for want of prosecution.


                                         PER CURIAM




Panel consists of Justices Frost, Seymore, and Boyce.




                                           2